DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 and 29--40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As a first issue the claims as amended require that the invention utilize “one or more test results for the patient associated with the liver”; however, the applicant’s disclosure does not clarify which sort of test results they view to be “associated with the liver” which is terminology that simply does not exist within the specification. As such there is a prima facie case that this new wording constitutes new matter since it was added by amendment.
For compact prosecution purposes the examiner notes that the closest statement in scope and terminology to the applicant’s new claim language is [0062]’s statement that “An individual's age, BMI, and multiple blood, urine or salivary laboratory tests are associated with the severity of liver cirrhosis.” Which is the sole and only section of the specification that uses “associated with” in the context the tests. However, if read at face value this would have the reader understand that the applicant views any and all blood tests, any and all urine tests, and any and all salivary tests as being associated with the liver. However and to the contrary the examiner notes that there is not a single given example of any “urine laboratory test” (nor simply a “urine test” nor a single example of receiving or doing anything specific with urine in any context) and there is also not a single given example of and “salivary laboratory test” (nor simply a “salivary test” nor a single example of receiving or doing anything specific with saliva in any context) disclosed in the specification. As such what it appears the applicant has actually described when regarding “test results” is receiving only a select few blood tests (and specifically for compact prosecution the examiner notes, not all blood tests) which is not commensurate with the claim language and does not justify or support the claimed broad limitation of “receiving one or more test results for the patient associated with the liver” as this can include things that there is no disclosure of such as salivary and urine tests.
As a second issue, the examiner notes that each of claims 21, 33, and 40, and therefore all other claims by virtue of dependency, contain the limitation that the invention must “generate a risk scoee by mathematically combining (i) … and (ii) the age associated with the liver, the body mass index of the patient associated with the liver, or one or more test results for the patient associated with the liver, the risk score being indicative of a stage severity of at least one of liver fibrosis or cirrhosis” which is not subject to adequate/sufficient written description to allow one of ordinary skill in the art to make or use an invention commensurate with the scope of the claims not to allow one of ordinary skill in the art to understood that the applicant had in their possession an invention commensurate with the scope of the claims.
Regarding the limitation that the claimed “based on (i) … and (ii) the age associated with the liver, the body mass index of the patient associated with the liver, or one or more test results for the patient associated with the liver, the risk score being indicative of a stage severity of at least one of liver fibrosis or cirrhosis” the examiner notes that this is prima facie not disclosed in any level of detail. While that alone is likely the most reasonable way to address the issue at hand, in an endeavor to compact prosecution the examiner further remarks that:
The applicant specifically opines that they can “mathematically combine” a great number of things (e.g. see [0026]) with the surface nodularity score but it appears that they have not actually described this information in the specification. Some things that are at least tangentially relevant to this feature are disclosed (e.g. the applicant stated plainly at [0011] that many factors are known and understood to mathematically correlate with liver fibrosis/cirrhosis stage and where this is common and agreeable to the point that the examiner feels that the applicant’s placement of this information in the background section is the most appropriate way to address the subject) but such information does not equate to adequate description as to how one could combine, e.g. any and all “test results”, with the surface nodularity score to arrive at the determination. To further compact prosecution to the upmost the examiner notes that the only substantive support the applicant appears to have for this limitation in their entire specification is found in [0084]-[0085] but it is unclear if this even adequately describes the LLSV:TLV, and platelets case and certainly would not adequately describe the entire group of factors covered in the claim language ‘one or more laboratory or clinical factors’.
Lastly and to compact prosecution to the upmost the examiner iterates that 112(a) enablement rejection has not been issued. Specifically, because there are a great many ways in which one could combine well-known pieces of clearly diagnostically predictive data (e.g. by using weights), the examiner’s rejection is limited to the fact that the data being utilized (first point above) and the manner of combination (second point above) are not adequately disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 29-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21, 33, and 40 the claims recite “one or more test results for the patient associated with the liver” are used by the invention; however, this term is not an industry standard term and it is not defined by the claims and are not subject to a special definition in the specification. Therefore the use of this term renders the scope of the claim unclear because it cannot be ascertained what does or does not qualify as a “one or more test results for the patient associated with the liver”. In this instance the examiner notes that the broadest reasonable interpretation of the claim is not clear in context of the claimed invention and therefore the examiner will interpret the claimed limitation to cover specifically the factors that have been iterated by the applicant in claims 23 and 26 and in the specification at [0025]-[0026]. All claims are similarly affected, at least by virtue of dependency. The remaining claims are each affected, at least by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24, 26, 29-30, 32-33, 36-37 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110172533 A1 by Yao et al. (hereafter Yao, previously of record) further in view of Computer-Aided Diagnosis of Hepatic Fibrosis: Preliminary Evaluation of MRI Texture Analysis Using the Finite Difference Method and an Artificial Neural Network by Kato et al. (hereafter Kato, previously of record) either taken together or alternatively taken further in view of Role of a cirrhosis risk score for the early prediction of fibrosis progression in hepatitis C patients with minimal liver disease by Trepo et al. (hereafter Trepo, newly of record).

Regarding claim 21, Yao teaches: 21. A computer-implemented (see Yao’s [0063]) method for obtaining data to assisting in ascertaining stage severity of at least one of liver fibrosis or cirrhosis in a subject (see Yao’s [0061] for a succinct summary then see [0037]-[0042] noting that this diagnosis the condition of the liver including fibrosis, then see Fig. 9 and [0057] where cirrhosis is diagnosed, including in each of these citations the degree to which this condition has occurred), the method comprising:
receiving one or more medical images of a liver, the one or more medical images comprising at least one of computed tomography or magnetic resonance medical images (see Yao’s Abstract, or any of the sections cited below, for this being of the liver, then see [0064] showing that instead of US images Yao can acquire CT or MRI images and use those to practice the method);
determining a detected liver boundary for each of a plurality of liver sections from the one or more medical images (see Yao’s Figs. 6-7 and note the multiple liver boundary lines and/or see [0046]-[0049]);
calculating a liver surface nodularity score … from the one or more medical images (see the individual substeps below for specific limitations and/or see [0050]-[0055] as a whole for calculating multiple surface nodularity scores (called indexes)), wherein calculating the liver surface nodularity score … comprises:
fitting a smooth spline to the detected liver boundary for each of the plurality of liver sections; determining a distance between the detected liver boundary and the smooth spline at each pixel of the detected liver boundary (regarding these together, see Yao’s Figs. 6-7 and note that the nodularity score is based on the distance (divergence) between the boundary line 61 and the smoothed liver surface line 63 as per [0051] (where any partial segment representing a smoothed path along a series of points is a spline by ordinary meaning) or between the boundary line and a spline per se as per [0053] where a mathematically defined spline (e.g. quadratic curve mimicking the liver surface) is used); and
applying a mathematical adjustment to the determined distance (Yao uses multiple mathematical adjustments to determine the score from the distance, e.g. see either or both of Yao’s calculation of a first score (irregularity degree index) that is based on the average value of the distance as per [0050]-[0051] and/or see Yao’s calculation of a second score (irregularity feature index) using Fourier transforms (or other frequency domain transforms) and normalization of frequency components/analysis of the spectrum distribution as per [0053]-[0055]); …
generating a risk score by mathematically combining (i) … liver surface nodularity score calculated from the liver surface nodularity score for each of the plurality of liver sections and (ii) …, the risk score being indicative of a stage severity of at least one of liver fibrosis or cirrhosis (see [0056]-[0061] wherein the display and diagnostic value of Yao's methodology are made clear, which shows staging of the disease from the scores per se).
The examiner also notes that Yao does not teach using combining his imaging based determination of fibrosis/cirrhosis stage with other diagnostic measures of fibrosis/cirrhosis stage and therefore the examiner omitted the limitations “receiving an age associated with the liver, a body mass index of a patient associated with the liver, or one or more test results for the patient associated with the liver;” and that the risk score combines (ii) “an age associated with the liver, a body mass index of a patient associated with the liver, or one or more test results for the patient associated with the liver” from the foregoing as indicated by ellipsis above.
However, the examiner notes that there are a great many old and well known tests that can be used to diagnose or to aid in the diagnosis of the stage and severity of liver fibrosis and/or cirrhosis. In this instance the examiner notes in more detail that all of the clinical or laboratory factors used by the applicant (e.g. as generally described in the specification or as set forth in claims 22-23, 26, etc.) appear to be well known in the art and the majority of these are well known to have specific utility in diagnosing the stage of fibrosis and/or cirrhosis including at least specifically and including at least specifically each of: a segmental liver volume, a blood platelet level, a platelet count, an albumin level, an aspartate aminotransferase (AST) level, an alanine aminotransferase (ALT) level, a gamma glutyltransferase (GGT) level, a prothrombin time, an internalization normalization ratio (INR), a bilirubin level, an alkaline phosphatase level, an alpha-2-microglobulin (presumed macroglobulin) level, an age of a patient associated with the liver, a body mass index of the patient associated with the liver, a total cholesterol level, a LDH cholesterol level, a HDL cholesterol level, a triglyceride level, a hepatoglobin (presumed haptoglobin) level, an apolipoprotein A1 level, a hyaluronic acid level, an amino-terminal propeptide level, or a tissue inhibitor of metalloproteinase level, a physical measure of liver stiffness such as TE or MRE, etc. through their usage in the documents provided and/or through their inclusion in one of the many commonly used and commercially available fibrosis and/or cirrhosis tests such as FIBROSpect ™ Hepascore ™, Fibrotest ™, FibroMeter ™, CirrhoMeter™ among others. See MPEP 2144.03. Moreover while the applicant has not challenges the official notice and therefore and in accordance with the second paragraph of MPEP 2144.03(C) it is presumed to be the agreed state of the art, the examiner does not that support for the official notice has already been established on the written record in the parent application that these measures are old and well-known in the art for their use in determine the stage severity of fibrosis/cirrhosis. Specifically this was established by the examiner using no less than nine additional references and that the examiner’s previously provided references have also been provided on the IDSs filed by the applicant in the instant application such that all supporting information is already of record.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to improve the image based determination of the stage of liver fibrosis or cirrhosis taught by Yao with the inclusion of other art known means and methods of determining the stage of liver fibrosis or cirrhosis to result in a superior determination; see MPEP 2144.06(I). 
In the foregoing the examiner also omitted the statements “for each of a plurality of liver sections” and then combining these sections using “a mean or a median” as indicated by ellipsis because Yao does not expressly teach these features.
However, the related art of Kato which is also using the texture analysis from the same modality to diagnose the same issue (i.e. see the Abstract and note that this is therefore in the same, or at least an eminently related, field) teaches that fibrosis does not occur evenly in the liver potentially leading to errors (see page 121 “Discussion” section) and further teaches that one can average the resulting determinations made in plural sections to generate an overall average reflecting the total-probability (see page 118 “Computer Algorithms Analysis” section) these two statements combined render exceedingly clear to the reader that it would be prudent/advantageous to average multiple sections in order to arrive at a total-probability which is immune to the false negatives that may occur from the uneven occurrence/distribution of fibrosis in the liver.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the method of Yao as modified above with the use of averaging the analysis of multiple ROIs as taught by Kato in order to advantageously avoid false negatives.
Additionally or alternatively in the foregoing the examiner iterates that the combination would have a risk score that resulted from “mathematically combining (i) and (ii). In this instance the examiner notes that this appears to be correct at least because (i) is a number that is indicative of the stage severity of liver fibrosis cirrhosis as taught by Yao such that merely combining this with anything else is going to result, by inherency, in a “mathematical” combination as you have to use math to combine numbers. However and for compact prosecution purposes the examiner also notes the following alternative grounds of rejection:
Trepo in the same or eminently related field of fibrosis prediction (see Trepo’s Title or Abstract) teaches using math to combine various test data of the sort that not only appear to be similar to but also appear to explicitly include some specified examples of the applicant’s “test results for the patient associated with the liver” with other measures (see the Materials and Methods section on page 39 which iterates that CRS is a series of 8 blood tests, that ELF is a series of blood tests which are explicitly three of the same tests used by the applicant in section [0026] of the disclosure and also in e.g. claim 26 per se, and that these are combined with other clinically relevant data including measures of surface nodularity (i.e. includes specifically biopsies to determined Ishak and METAVIR scores, where Ishak specifically accounts for nodularity) and where, unsurprisingly, these numeric scores were combined “mathematically” using Multivariate logistic regression analysis as iterated in the Statistical Analysis section of the Materials and Methods section and as further discussed in the Results and Discussion sections).
Therefore and in the alternative it would have been obvious to one of ordinary skill in the art to “use math” in forming the combination of the above combined references proposed by the examiner because Trepo teaches that by performing a mathematical combination such as multivariate logistic regression one can arrive at a combined metric that is more predictive of fibrosis than the individual metrics (notably the combination of the most tests and the other data archives the highest AUC as per Fig. 2, therefore one of ordinary skill in the art would be motivated to form such a mathematical combination of the data points).

Regarding claim 33, the examiner notes that claim 33 is verbatim the same as claim 21 except that the applicant has changed the verb tenses and has a different preamble. As such and for the sake of brevity the examiner incorporates their rejection of claim 21 and further notes that with regards to the preamble limitation of claim 33, Yao further teaches:
A hardware storage device having stored thereon computer-executable instructions that when executed by one or more processors cause a computer system to perform at least the following (notably the computer cited above in regards to claim 21 does not act of its own free will and instead acts according to its stored instructions so as to make this inherent, but for compact prosecution purposes the examiner further notes 1) that the same section of Yao, specifically [0063] describes the storage and that it can be e.g. part of the computer or a media associated therewith such as a CD/DVD etc. or 2) Yao’s [0034]-[0035] iterates that storage unit (a memory) 29 contains the programs associated with the processor):

Regarding claims 24, 29, and 36 Yao and Kato further teach: 24. The method of claim 21, wherein the one or more test results for the patient associated with the liver comprise a Child-Pugh classification. 29. The method of claim 21, wherein the one or more test results for the patient associated with the liver comprise a Model for End Stage Liver Disease (MELD) score. 36. The hardware storage device of claim 33, f wherein the one or more test results for the patient associated with the liver comprise a Child-Pugh classification.
The examiner notes that all three of these measures are old and well known (i.e. see MPEP 2144.03) in the art and therefore it would have been prima facie obvious to one of ordinary skill in the art to calculate one or more of the Child-Pugh classification, a non-alcoholic fatty liver disease (NAFLD) fibrosis score, or derive a Model for End Stage Liver Disease (MELD) score because these are each fibrosis severity scoring metrics and therefore could be combined under MPEP 2144.06(I) with the other metrics utilized by Yao and Kato as amended above.

Regarding claims 26, 30, and 37, see the obviousness rejection under MPEP 2144.06(I) proposed by the examiner above in parent claims 21 and 33 and note specifically that it explicitly covers at least “a platelet count, an albumin level, an aspartate aminotransferase (AST) level, an alanine aminotransferase (ALT) level, a gamma glutyltransferase (GGT) level, a prothrombin time, an internalization normalization ratio (INR), a bilirubin level, an alkaline phosphatase level, an alpha-2-microglobulin (or macroglobulin) level, an age of a patient associated with the liver, a body mass index of the patient associated with the liver, a total cholesterol level, a LDH cholesterol level, a HDL cholesterol level, a triglyceride level, a hepatoglobin (or haotoglobin) level, an apolipoprotein A1 level, a hyaluronic acid level, an amino-terminal propeptide level, or a tissue inhibitor of metalloproteinase level” so as to obviate each of: “26. The method of claim 24, wherein the one or more test results for the patient associated with the liver comprise a platelet count, an albumin level, an aspartate aminotransferase (AST) level, an alanine aminotransferase (ALT) level, a gamma glutyltransferase (GGT) level, a prothrombin time and internalization normalization ratio (INR), a partial thromboplastin time (PTT), an alkaline phosphatase level, a bilirubin level, a creatinine level, a serum viral level or titer, an alpha- fetoprotein (AFP) level, a total cholesterol level, a LDH cholesterol level, a HDL cholesterol level, a triglyceride level, an alpha-2-microglobulin level, a hepatoglobin level, an apolipoprotein Al level, a hyaluronic acid level, an amino-terminal propeptide level, or a tissue inhibitor of metalloproteinase level. 30. The method of claim 29, wherein receiving the one or more of clinical or laboratory factors comprises receiving one or more of a urine laboratory test result, a salivary laboratory test result, a platelet count, an albumin level, an aspartate aminotransferase (AST) level, an alanine aminotransferase (ALT) level, a gamma glutyltransferase (GGT) level, a prothrombin time and internalization normalization ratio (INR), a partial thromboplastin time (PTT), an alkaline phosphatase level, a bilirubin level, a creatinine level, a serum viral level or titer, an alpha- fetoprotein (AFP) level, an age of a patient associated with the liver, a body mass index of the patient associated with the liver, a total cholesterol level, a LDH cholesterol level, a HDL cholesterol level, a triglyceride level, an alpha-2-microglobulin level, a hepatoglobin level, an apolipoprotein Al level, a hyaluronic acid level, an amino-terminal propeptide level, or a tissue inhibitor of metalloproteinase level. 37. The hardware storage device of claim 36, wherein the one or more test results for the patient associated with the liver comprise a platelet count, an albumin level, an aspartate aminotransferase (AST) level, an alanine aminotransferase (ALT) level, a gamma glutyltransferase (GGT) level, a prothrombin time and internalization normalization ratio (INR), a partial thromboplastin time (PTT), an alkaline phosphatase level, a bilirubin level, a creatinine level, a serum viral level or titer, an alpha-fetoprotein (AFP) level, a total cholesterol level, a LDH cholesterol level, a HDL cholesterol level, a triglyceride level, an alpha-2-microglobulin level, a hepatoglobin level, an apolipoprotein Al level, a hyaluronic acid level, an amino-terminal propeptide level, or a tissue inhibitor of metalloproteinase level.” for the same reasons cited above in the rejection of the parent claims.

Regarding claim 32, see the obviousness rejection under MPEP 2144.06(I) proposed by the examiner above in parent claim 21 and note specifically that it explicitly covers at least “a physical measure of liver stiffness such as TE or MRE” so as to obviate: “32. The method of claim 21, wherein the risk score is further based upon a physical measure of liver stiffness” for the same reasons cited above in the rejection of the parent claims.
Regarding claim 41, see the obviousness rejection under MPEP 2144.06(I) proposed by the examiner above in claims 21 and note specifically that Kato it explicitly covers both of age and BMI per se, therefore the combination Yao, Kato, and alternatively of Trepo further obviates: 41. The computer-implemented method of claim 21, wherein the risk score is generated by mathematically combining (i) the means or the median liver surface nodularity score, (ii) the age associated with the liver, and (iii) the body mass index of the patient associated with the liver.

Claims 22-23, 25, 31, 34-35, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yao and Kato taken together or alternatively taken further in view of Trepo as applied to claims 21, 24, 29, 33, and 36 and further in view of WO 2012/022939 A1 by Jalan et al. (hereafter Jalan, previously of record).

Regarding claims 22, 25, 31, 34, and 39 Yao and Kato teach the basic inventions as given above in regards to claims 21, 24, 29, 33, and 36 but Yao is silent as to using the presence of varices to aid in his diagnosis and therefore fails to teach: “further teaches: 22. The method of claim 21, further comprising identifying varices on the one or more medical images or by endoscopy report and using a presence of varices to diagnose cirrhosis with portal hypertension. 25. The method of claim 24, further comprising identifying varices on the one or more medical images or by endoscopy report and using a presence of varices to diagnose cirrhosis with portal hypertension. 31. The method of claim 29, further comprising identifying varices on the one or more medical images or by endoscopy report and using a presence of varices to diagnose cirrhosis with portal hypertension. 34. The hardware storage device of claim 33, further comprising computer-executable instructions that, when executed by the one or more processors, cause the computer system to identify varices on the one or more medical images or by endoscopy report and use a presence of varices to diagnose cirrhosis with portal hypertension. 39. The hardware storage device of claim 36, further comprising computer-executable instructions that, when executed by the one or more processors, cause the computer system to identify varices on the one or more medical images or by endoscopy report and use a presence of varices to diagnose cirrhosis with portal hypertension.”
However, Jalan teaches obtaining information about varices (java-based image processing program; page 34 lines 15-25) and the association of varices with portal hypertension as a result of cirrhosis (varices are associated with portal hypertension; page 21 lines 20-30). Such methodology providing a Prima Facie advantage in so far as it identifies a potentially dangerous (bleeding from varices being a sever complication of cirrhosis) complication of cirrhosis and allows for diagnosis of its root cause, something not otherwise provided for in the methodology of Yao alone.
Therefore it would have been Prima Facie obvious to a person having ordinary skill in the art at the time of invention to improve the method of Yao with the teachings of diagnosis portal hypertension using varices given by Jalan in order to advantageously allow for the identification of dangerous complications of cirrhosis.

Regarding claims 23 and 35, see the obviousness rejection under MPEP 2144.06(I) proposed by the examiner above in claims 21 and 33 and note specifically that it explicitly covers both of a segmental liver volume and a blood platelet level per se, therefore the combination Yao, Kato, and Jalan further obviate: “23. The method of claim 22, wherein the one or more test results for the patient associated with the liver comprise a segmental liver volume or a blood platelet level. And 35. The hardware storage device of claim 34, wherein the one or more test results for the patient associated with the liver comprise a segmental liver volume or a blood platelet level.” for the same reasons cited above in the rejection of the parent claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,130,295. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 40 of the instant application, the claim contains identically the same limitations as claim 1 of U.S. Patent No. 10,130,295 except that claim 40 of the instant application adds the two underlined limitations “receive one or more of clinical or laboratory factors;” and “and based on at least (i) a mean or a median liver surface nodularity score calculated from the liver surface nodularity score for each of the plurality of liver sections and (ii) the one or more of clinical or laboratory factors, determine a stage severity of at least one of liver fibrosis or cirrhosis.” However, the examiner notes that the applicant did not invent their own clinical or laboratory factors and instead used factors which were old and well-known in the art to correlate to stage severity of fibrosis/cirrhosis therefore the difference between the two claims is prima facie obvious under MPEP 2144.03 and MPEP 2144.06(I) because it is the mere addition of similar and well known metrics for the same purpose.
Regarding claims 27 and 38, these claims possess the same issue but they also iterate an unclear (currently drafted as extrasolution) limitation that one or more of a Child-Pugh classification, ad NAFLD fibrosis score, or a MELD score (collectively referred to as fibrosis/cirrhosis metrics hereinafter) is generated. As best understood this does not actually impact the scope of the claims and therefore these claims are subject to the same double patenting rejection as addressed above in regards to claim 40; however and alternatively, the examiner also notes that the applicant did not invent their own fibrosis/cirrhosis metrics and instead used fibrosis/cirrhosis metrics which were old and well-known in the art to quantify the stage severity of fibrosis/cirrhosis therefore the difference between the two claims is still prima facie obvious under MPEP 2144.03 and MPEP 2144.06(I) because it is the mere addition of similar and well known metrics for the same purpose.

Response to Arguments
Applicant’s arguments, see page 9-12, filed 03/15/2022, with respect to all objections and with respect to the 112(a) and 112(b) rejections not further addressed below have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn.
Applicant's arguments filed 03/15/2022 with respect to the remaining grounds of 112 rejection and with respect to the 103(a) rejection have been fully considered but they are not persuasive, with each argument being responded to in the order presented as follows:

The first and second 112(a) issues for the independent claim are addressed by the in all due detail and the applicant in particular iterates that the claimed wording discussed in the first issue has changed and that the mathematical combination is both different than the combination previously rejection by the examiner and also supported by the specification via e.g. [0025], [0032], [0060]-[0061], and [0081] among others. In this instance the examiner remarks that the first 112(a) issue needed to be entirely redrafted in accordance with the new claim language but the examiner does not agree with the applicant’s conclusion for reasons that can best be addressed by seeing the new grounds of rejection iterated by the examiner above and incorporated herein by reference to rebut the applicant’s argument. Moving to the second argument, the examiner can certainly appreciate that the applicant wishes to claim broadly and notes that the breadth of the claims is certainly in line with the disclosure, e.g. were [0031] iterates “it is therefore the concept of a mathematical combination that is unique to this patent application, not any one particular mathematical formula”; however, in order to support such a broad claim the applicant would need to show how the entire genus of mathematical combinations is supported by the disclosure. The examiner does acknowledge the one cited example of calculating a risk score, but the examiner must also conclude that this is presented in summary form without relevant details and also must note that, while a genus can be supported by the disclosure of many species, the single disclosed species of mathematical combination would not adequately support the claim language which allows for any and all mathematical combinations. As such the examiner is not convinced to remove of substantively modify the second grounds of 112(a) rejection.
Regarding the 103 rejection the applicant opines that the new claimed wording, specifically that this is a mathematical combination using different data, defines over the prior art and also is not obviated by the mere combination with old and well known tests because this is a would be “esoteric technology or specific knowledge” and must necessarily be supported in order to an appropriate grounds of rejection. In this instance the examiner notes that at no point does the applicant actually challenge the official notice such that this appears to actually be moot/spurious. However and from a second perspective the examiner also notes that this is explicitly heavily supported by numerous art references teaching very specifically that these are well known and relate to fibrosis/cirrhosis such that it appears that the argument is still moot because such support is already of record. For a specific example the NPL document already of record in this application and provided to the applicant in the examination of the parent application “Noninvasive Methods to Asses Liver Disease in Patients With Hepatitis B or C” not only shows many of the same blood tests, but specifically shows how to mathematically combine them with each other and with other measures like age and BMI, both of which are addressed in this reference in Table 1, in the form of various indexes and equations used in the prior art. Lastly and at least because the wording has changed the examiner notes that the bolded phrase “instant and unquestionable” still appears to be met. For instance the applicant has not asserted that any of the tests cited to be well known are not in fact well known and the examiner has supported this any ways so it appears that this is, unquestionably, well known. Likewise and in regards to being “instantly” demonstrable the examiner did not take a single instant to figure that the new wording, specifically being a “mathematically combined” would by necessity have to be taught. Specifically Yao already outputs a number indicative of stage severity of liver fibrosis/cirrhosis as iterated above and not debated by the applicant. Likewise the tests in question being combined therewith are also numerical in nature, e.g. each blood test is generally reported as an absolute concentration in the blood or a as normalized value such as the measured concentration divided by the average concentration value. As such it seems that one can determine in an instant that if one is forming a combination of numbers that the combination will, by definition and by necessity, be a mathematical combination.  However and at least because the examiner is not entirely so sure that there is not some obscure way to combine numbers that would not be considered as a “mathematical combination” and at least because it is possible that one or more of the cited tests could be reported in a different form (maybe a Boolean?) and at least because the applicant did change the scope of the claim to broaden what could be combined, the examiner has also placed on record an alternative grounds of rejection featuring Trepo which appears to address the applicant’s concerns and even uses the one and only mathematical combination that the applicant discloses to combine measures similar to Yao with three of the same exact tests used by the applicant and regarded by the examiner to be well known. Therefore and even presuming, arguendo, that the examiner’s position with regards to the previously issued rejection is incorrect; the examiner still finds that the applicant’s conclusion that the claims are patentable over the art is unconvincing.
The applicants request to have the DP rejection be held in abeyance is acknowledged, therefore the DP rejection has not been further addressed by the examiner except to remove reference to cancelled claim 28.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793